Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-45
                       Lower Tribunal No. 19-381-K
                          ________________


                      Arnaud Girard d'Albissin,
                                  Appellant,

                                     vs.

     Florida Fish and Wildlife Conservation Commission,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

     Caron Balkany, P.A., and Caron Balkany, for appellant.

     Ashley Moody, Attorney General, and Charles J.F. Schreiber, Jr.,
Senior Assistant Attorney General (Tallahassee), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Kohn v. City of Miami Beach, 611 So. 2d 538, 539 (Fla.

3d DCA 1992) (“It is settled that as an action progresses, the privilege of

amendment progressively decreases to the point that the trial judge does not

abuse his discretion in dismissing with prejudice. While there is no magical

number of amendments which are allowed, we have previously observed

that with amendments beyond the third attempt, dismissal with prejudice is

generally not an abuse of discretion. There is simply a point in litigation when

defendants are entitled to be relieved from the time, effort, energy, and

expense of defending themselves against seemingly vexatious claims.”)

(Citations omitted).




                                       2